Title: From George Washington to Brigadier General Samuel Holden Parsons, 28 May 1779
From: Washington, George
To: Parsons, Samuel Holden



Sir
Head Quarters Middle Brook 28th May 1779

Your favours of the 11th and 15th instant came duly to hand with Lieut. Jackson’s and Ensign Tuttles resignations.
I have on several occasions expressed my sentiments on the policy of preventing as much as possible all plundering parties. I would only observe on the present that the Officers are to persue my former instructions on this head which I beleive extends to all cases where the Inhabitants act without the civil authority or a commission from the State.
As General Putnam joins the main Army you will receive the Orders of General McDougal, or any other Officer commanding on the North River if of superior rank to yourself, and make such disposition of your force as he shall direct.
Inclosed is my certificate of Ensign Tuttle’s resignation. I have defered sending one for Lt Jackson as you inform me he will call here himself with his Commission. I am with esteem Sir your most Obedt Servt.
